 
 
IV 
108th CONGRESS
2d Session
H. RES. 595 
IN THE HOUSE OF REPRESENTATIVES 
 
April 2, 2004 
Mr. Houghton submitted the following resolution; which was referred to the Committee on Rules
 
RESOLUTION 
Amending the Rules of the House of Representatives to prevent the consideration of any tax measure unless it contains a title simplifying the Internal Revenue Code of 1986. 
 
 
That clause 5 of rule XXI of the Rules of the House of Representatives is amended by adding at the end the following new paragraph: 
 
(c)It shall not be in order to consider a bill, joint resolution, amendment or conference report carrying a tax measure unless that bill, joint resolution, amendment, or conference report contains a title simplifying the Internal Revenue Code of 1986.. 
 
